Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Final Rejection in response to communication filed 01/13/2022.  Claim 1 has been amended.  Claims 1-20 are pending.  

Response to Amendment

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9-12, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemberger et al. (Patent No. 10,846,960) in view of CANTRELL et al. (US 2019/0236530).

Claim 1, Lemberger teaches a method of monitoring items in a garage (abstract), comprising: 
observing with a camera a zone in a garage (col. 5, ln 45-55: An A/V recording and communication device in a garage may have a field of view such that objects in a 
storing information defining areas within the zone (col. 49, ln 20: object specific location within garage is stored);
storing item descriptions of items intended to be stored within the areas in the zone, wherein the item descriptions are sufficiently detailed for the camera to identify the items (col. 49, ln 13-33: stored type of object at specific location); 
storing a link between items and areas in the zone (col. 49, ln 13-33: stored type of object at specific location);
storing rules for detection of presence, absence, and misalignment of the items relative to the area pertaining to the individual item (col. 8, ln 23-55: alerting a client device of suspicious movement and/or a missing object in the garage, and/or recognize new objects being put in a garage; col. 29, ln 50-55: garage inventory data 422 stored rules for objects in the garage);
if one or more rules is triggered by the presence, absence, or misalignment of an individual item relative to the area pertaining to the individual item, issuing an alarm to a remote device (col. 49, lines 48-67: an alert based on an object no longer present within the garage), 
wherein the camera is mounted to a garage monitoring unit (Fig. Fig. 1B&1C, element 142), and 
wherein storing the information defining the areas, the item descriptions, and the rules for detection of presence, absence, or misalignment of the items is done on the 
Lemberger does not teach storing rules for detection of a tolerance for misalignment of the items.
In the field of endeavor, CANTRELL teaches a computer system 12 programmed to allow for tolerance of items placement detection (abstract, par. 21: the system 10 can be configured, for example by programming the computer system 12 to detect and to allow for small changes in item placement (e.g., a tolerance of about half of an inch left or right of its original position) without flagging such a change as being an image difference or a delta).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lemberger’s detection rules by including rules for detection tolerance as taught by CANTRELL to accurately detect intended item movement (CANTRELL par. 21). 

Claim 2, Lemberger teaches wherein storing information defining the areas within the zone comprises storing a region on a floor of the garage defined by coordinates in two-dimensional space (col. 10, ln 47-62).

Claim 6, CANTRELL teaches wherein the tolerance comprises a position tolerance and a schedule tolerance (par. 21: programming the computer system 12 to allow for small changes in item placement, where programming interpreted as a schedule).

Claim 7, Lemberger teaches wherein the tolerance comprises a forward-most extreme allowed position, a rearward-most extreme allowed position, a left-most extreme allowed position, and a right-most extreme allowed position (Lemberger col. 6, ln 23-37; col. 10, ln 54-62: location of object assigned with two- or three-dimensional 

Claim 9, Lemberger teaches wherein storing the rules comprises storing a schedule pertaining to the rules, wherein presence, absence, or misalignment is judged differently at different times in the schedule (col. 11, ln 45-67).

Claim 10, Lembeger teaches wherein the camera is configured to monitor the zone (col. 5, ln 45-55), and wherein the garage monitoring unit further comprises a processing unit configured to perform calculations and to execute instructions (Fig. 4, processor 310), a data storage unit configured to store data captured by the camera (Fig. 4, image data 406), and a memory configured to store the information defining areas within the zone (Fig. 4, image data 406), store the item descriptions for the items (Fig. 4, garage inventory data 422), and to store the rules for detection of presence, absence, and misalignment of an individual item relative to the area pertaining to the individual item (see, claim 1 rejection and further at least col. 23, ln 48-col. 24, ln 62: teaches computer vision module (CVM) included in A/V device to compute images and track objects in the garage).

Claim 11, Lemberger teaches a garage monitoring system (abstract), comprising:
a camera (Fig. 1A, camera 118);
a memory configured to store instructions (Fig. 3, memories 322&324);

a power supply configured to provide power to the camera (Fig. 3, battery 342; col. 22, ln 19-35), the memory, and the processing unit, wherein the camera, memory, processing unit, and power supply are enclosed in a housing (Figs. 3-4, encloses within device 210), the housing being mounted to an interior wall or ceiling of a garage (Fig. Fig. 1B&1C, element 142), wherein the garage monitoring unit is configured to:
receive a definition of an area in a field of view of the camera in at least two-dimensional space in terms of coordinates (col. 9, ln 58-67: camera view);
receive a description of an item that pertains to the area, wherein the description is sufficient for the camera to recognize the item when at least a portion of the item is in the field of view of the camera (col. 5, ln 45-55: An A/V recording and communication device in a garage may have a field of view such that objects in a garage may be identified from image data captured by the A/V recording and communication device);
monitor the area for the presence, absence, and misalignment of the item relative to the area (col. 8, ln 23-55: alerting a client device of suspicious movement and/or a missing object in the garage, and/or recognize new objects being put in a garage);
store rules governing issuance of an alarm when the rules are triggered (col. 10, ln 54-62; col. 11, ln 45-67: make sure objects are stored in a predesignated location with two- or three-dimensional grids within the garage); and 
to issue an alarm if one or more of the rules is triggered (col. 49, ln 48-58: alerts may be transmitted to a client device when object has been moved).

In the field of endeavor, CANTRELL teaches a computer system 12 programmed to allow for tolerance of items placement detection (abstract, par. 21, programming is interpreted as schedule; the system 10 can be configured, for example by programming the computer system 12 to detect and to allow for small changes in item placement (e.g., a tolerance of about half of an inch left or right of its original position) without flagging such a change as being an image difference or a delta).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lemberger’s detection rules by including rules for detection tolerance as taught by CANTRELL to accurately detect intended item movement (CANTRELL par. 21). 

Claim 12, Lemberger teaches further comprising a wireless communication module configured to deliver the alarm (col. 49, ln 48-58).

Claim 16, Lemberger teaches wherein the camera comprises two or more cameras mounted in disparate places in the garage, and wherein the processing unit is configured to interpret information form the two or more cameras to determine whether or not one or more of the rules has been triggered (col. 9, ln 35-57).

Claim 17, Lemberger teaches a method for monitoring items in a garage (abstract), comprising:
providing a definition of an area in the garage to a garage monitoring unit mounted in the garage (col. 49, ln 20: object specific location within garage is stored), 
wherein the garage monitoring unit comprises a camera positioned to observe the area in the garage (Fig. 3, camera 314);

inputting a rule for issuing an alert if the presence, absence, or misalignment of the item relative to the area breaks the rule (col. 49, ln 12-47: inherently teaches programming threshold for identification of object moved or missing); and
receiving an alert from the garage monitoring unit when the rule is broken (col. 49, ln 48-58: alerts may be transmitted to a client device when object has been moved).
Lemberger does not teach storing rules for detection of a tolerance for misalignment of the items.
In the field of endeavor, CANTRELL teaches a computer system 12 programmed to allow for tolerance of items placement detection (abstract, par. 21: the system 10 can be configured, for example by programming the computer system 12 to detect and to allow for small changes in item placement (e.g., a tolerance of about half of an inch left or right of its original position) without flagging such a change as being an image difference or a delta).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lemberger’s detection rules by including rules for detection tolerance as taught by CANTRELL to accurately detect intended item movement (CANTRELL par. 21). 

Claim 18, Lemberger teaches wherein providing the definition of the area comprises inputting the definition into a user interface on the garage monitoring unit or on a remote device coupled to the garage monitoring unit (col. 13, ln 29-67: controlling devices through various user interface, and in addition each device inherently includes power interface for activation of the device).

.

Claims 3-5, 13-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemberger in view of CANTRELL, and further in view of Morander (US 20030146972).

Claim 3, the combination does not teach further comprising placing physical markers on the individual items, wherein the physical markers are identifiable by the camera, and wherein storing item descriptions for the items comprises storing information pertaining to the physical markers.
In the field of endeavor, Morander teaches a monitoring system for monitoring a fixed but displaceable object in a volume, which the object is provided with at least a marking (13, 13a-13d, 23) in the form of a light generating or reflecting device identifiable by a recording unit (11, 21). The system further includes device for transformation of said image to a digital representation of the same image, means (14) for comparison of the digital representation to a stored data-set, and device for generating a signal at the presence of a deviation at comparison of the digital representation to the stored data-set (abstract, par. 28-32).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s system by further utilizing physical markers for monitoring and 
 
Claim 4, the combination teaches wherein the physical markers comprise at least one of tape, paint, or an electronic tag capable of Bluetooth, Wi-Fi, or RFID communication with the garage monitoring unit (Morander par. 29&37).

Claim 5, the combination teaches wherein the physical markers reflect light in a spectrum not visible to the human eye (Morander par. 29&37).

Claim 13, the combination does not teach wherein receiving the definition of the area comprises observing a physical marker at the area.
In the field of endeavor, Morander teaches a monitoring system for monitoring a fixed but displaceable object in a volume, which the object is provided with at least a marking (13, 13a-13d, 23) in the form of a light generating or reflecting device identifiable by a recording unit (11, 21). The system further includes device for transformation of said image to a digital representation of the same image, means (14) for comparison of the digital representation to a stored data-set, and device for generating a signal at the presence of a deviation at comparison of the digital representation to the stored data-set (abstract, par. 28-32).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s system by further utilizing physical markers for monitoring and 

Claim 14, the combination teaches wherein the physical marker comprises one or more of tape, paint, a signal-emitting item, or an item sensitive to a signal emitted by the garage monitoring unit (Morander par. 29&37).

Claim 15, the combination teaches wherein the physical marker reflects light outside the visible spectrum, and wherein the camera is sensitive to the light and is therefore configured to observe the physical marker (Morander par. 29&37).

Claim 19, the combination does not teach wherein providing the definition of the area comprises placing a physical marker in the garage to define the area.
In the field of endeavor, Morander teaches a monitoring system for monitoring a fixed but displaceable object in a volume, which the object is provided with at least a marking (13, 13a-13d, 23) in the form of a light generating or reflecting device identifiable by a recording unit (11, 21). The system further includes device for transformation of said image to a digital representation of the same image, means (14) for comparison of the digital representation to a stored data-set, and device for generating a signal at the presence of a deviation at comparison of the digital representation to the stored data-set (abstract, par. 28-32).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s system by further utilizing physical markers for monitoring and .

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Response to Arguments
In response to Applicant’s remarks 01/13/2022, pages 7-8 that the cited prior art Cantrell does not disclose the use of a tolerance for detection of misalignment of an item, Examiner respectfully disagrees.  In paragraph [0021], Cantrell discloses “the system 10 can be configured, for example by programming the computer system 12 to detect and to allow for small changes in item placement (e.g., a tolerance of about half of an inch left or right of its original position) without flagging such a change as being an image difference or a delta.”  Thus, the use of tolerance allows the system 12 to not alert of a misalignment of the item as long as it is moved within the set baseline/tolerance value programmed.  For at least these reasons, Examiner respectfully summits the claims are not patentable. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167.  The examiner can normally be reached on Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AN T NGUYEN/           Primary Examiner, Art Unit 2683